Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electro-conductive pattern" in line 2 from the end.  There is insufficient antecedent basis for this limitation in the claim. There are “first electro-conductive pattern” and “second electro-conductive pattern” in claim 1.
Claims 2-20 are rejected as being dependent on rejected base claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10-12, 14, 17, 19is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (PGPUB 2017/0179168 A1).
As to claim 1, Suzuki (Figs. 8A, 9, 12A) teaches, a display panel (display device DSP) , comprising: 
a base substrate (first insulating substrate 10), and a first electro-conductive pattern (conductive layers below OLED as shown in Fig. 12B: pixel electrode PE / anode and antenna AT) and a second electro-conductive pattern (common electrode CE / cathode)(¶ 103),
 which are arranged on the base substrate, wherein the first electro-conductive pattern and the second electro-conductive pattern are insulated from each other (Fig. 12A: i.e. fourth insulating film 14 is disposed between PE and CE as shown Fig. 12A), and
each of the first electro-conductive pattern and the second electro- conductive pattern comprises an electrode layer (i.e. each of cathode and anodes are electrode layers, ¶ 103), at least one of the first electro-conductive pattern and the second electro-conductive pattern comprises an antenna pattern (antenna AT and relay electrode RE), and the antenna pattern is insulated from the electrode layer in the electro-conductive pattern where the antenna pattern is located (antenna AT is insulated from pixel electrode PE and common electrode CE as shown in Fig. 12B).

	As to claim 2, Suzuki (Fig. 12A) teaches, wherein the base substrate has a display area (i.e. corresponding to OLED), wherein the antenna pattern (antenna AT) is located within the display area (Fig. 12A: i.e. overlaps with the OLED area)

As to claim 3, Suzuki (Fig. 12A) teaches, wherein the base substrate has a non-display area (non-display area NDA), wherein the antenna pattern is located within the non-display area (Fig. 12A: i.e. antenna patterns are present in region F within non-display area NDA as shown in the figure).

	As to claim 4, Suzuki (Fig. 10) teaches, wherein an orthographic projection of each antenna pattern  on the base substrate presents a shape having edges of at least two different lengths (Fig. 10: i.e. spiral shaped with different lengths in each sides, and the shape of relay electrode RE in Fig. 8A).

	As to claim 5, Suzuki (Fig. 10) teaches, wherein a length of each of the edges is a quarter of a wavelength of a signal to be transmitted (¶ 35: i.e. relay electrode RE functions as a quarter-wavelength plate). .
	
As to claim 6, Suzuki (Fig. 8A) teaches, wherein the electrode layer in the electro-conductive pattern where the antenna pattern is located is a plate layer (i.e. layer of AT and RE) having a hollowed-out area (opening OP), wherein the antenna pattern is located in the hollowed-out area (¶ 63).

	As to claim 9, Suzuki (Fig. 8A) teaches, wherein a  material of the antenna pattern comprises a transparent electro-conductive material (transparent conductive material)(¶ 64).

	As to claim 10, Suzuki (Fig. 8A) teaches, wherein the electro-conductive pattern where the antenna pattern is located is formed by a one-time patterning process (¶ 68: i.e. antenna AT and relay electrode RE are in the same layer).

As to claim 11, Suzuki (Fig. 8A) teaches, wherein the base substrate has a non-display area (non-display area NDA), wherein the antenna pattern is located within the non-display area (Fig. 12A: i.e. antenna patterns are present in region F within non-display area NDA as shown in the figure).
wherein an orthographic projection of each antenna pattern on the base substrate presents a shape having edges of at least two different lengths (Fig. 10: i.e. spiral shaped with different lengths in each side, and the shape of relay electrode RE in Fig. 8A).
a length of each of the edges is a quarter of a wavelength of a signal to be transmitted (¶ 35: i.e. relay electrode RE functions as a quarter-wavelength plate).
wherein the electrode layer in the electro-conductive pattern where the antenna pattern is located is a plate layer (i.e. layer of AT and RE) having a hollowed-out area (opening OP), wherein the antenna pattern is located in the hollowed-out area (¶ 63)
the display panel is OLED display panel (¶ 103).
	Suzuki does not specifically teach antenna pattern is located in the layer of a cathode layer.
	Zou (Fig. 4) teaches, the electrode layer in the electrode-conductive pattern where the antenna pattern is located is a cathode layer (¶ 41, 42: common electrode T1 and U-shaped common electrode U1 are used as both common electrode and for electromagnetic touch sensing).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zou’s touch display with common electrode (U1 and T1 in Fig. 5C) into Suzuki’s display, so as to provide capacitive and electromagnetic sensing (¶ 15).

As to claim 12, Suzuki (Fig. 8A) teaches, a display apparatus (display device DSP), comprising a control component (IC chip, driver DR, driver IC chip) and the display panel according to claim 1 (¶ 110);
wherein the control component is used to provide a driving signal for the display panel to display an image through the first electrode layer and the second electrode layer (drivers DR drive the display panel)(¶ 50); and
the control component is further used to control the antenna pattern to transmit a communication signal (¶ 38: i.e. various communication signals such as RFID or NFC).

As to claim 14, Suzuki (Figs. 2, 5) teaches,  wherein the control component comprises a display control chip (drivers DR) and a communication control chip (driver IC chip 4), wherein the display control chip is electrically connected to the first electrode layer and the second electrode layer (Fig. 2: i.e. D1 and D2 are connected to the pixels), respectively, and the communication control chip is electrically connected to the antenna pattern (Fig. 5: i.e. driver IC chip 4 is connected to the antenna AT via PD1)
	the display control chip is used to provide a driving signal (data signa and scan signal) for the display panel to display an image through the first electrode layer and the second electrode layer (¶ 54); and
the communication control chip is used to control the antenna pattern to transmit a communication signal (¶ 38, 75).

As to claim 17, Suzuki (Fig. 8A) teaches, providing a driving signal for the display panel to display an image through the first electrode layer and the second electrode layer (drivers DR drive the display panel)(¶ 50); and controlling the antenna pattern to transmit a communication signal (¶ 38: i.e. various communication signals such as RFID or NFC).

As to claim 19, Suzuki (Figs. 2, 5) teaches,  wherein the control component comprises a display control chip (drivers DR) and a communication control chip (driver IC chip 4), wherein the display control chip is electrically connected to the first electrode layer and the second electrode layer (Fig. 2: i.e. D1 and D2 are connected to the pixels), respectively, and the communication control chip is electrically connected to the antenna pattern (Fig. 5: i.e. driver IC chip 4 is connected to the antenna AT via PD1); and providing a driving signal (data signa and scan signal) for the display panel to display an image through the first electrode layer and the second electrode layer (¶ 54) comprises: 
controlling, by the display control chip, the first electrode layer and the second electrode layer to provide a driving signal for the display panel to display an image (drivers DR drive the display panel)(¶ 50); and
controlling, by the display control chip, the antenna pattern to transmit a communication signal (¶ 38: i.e. various communication signals such as RFID or NFC).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Zou (PGPUB 2016/0357306 A1).
	As to claim 7, Suzuki (Fig. 8A) teaches, wherein the display panel is an organic light emitting diode display panel (OLED)(¶ 103).
	Suzuki does not specifically teach antenna pattern is located in the layer of a cathode layer.
	Zou (Fig. 4) teaches, the electrode layer in the electrode-conductive pattern where the antenna pattern is located is a cathode layer (¶ 41, 42: common electrode T1 and U-shaped common electrode U1 are used as both common electrode and for electromagnetic touch sensing).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zou’s touch display with common electrode (U1 and T1 in Fig. 5C) into Suzuki’s display, so as to provide capacitive and electromagnetic sensing (¶ 15).

	As to claim 8, Suzuki (Fig. 8A) teaches, wherein the display panel is a liquid crystal panel (liquid crystal display panel)( 27).
Suzuki does not specifically the electrode layer in the electro-conductive pattern where the antenna pattern is located to a common electrode layer.
Zou (Fig. 6) teaches, the electrode layer in the electro-conductive pattern where the antenna pattern is located to a common electrode layer (¶ 41, 42: common electrode T1 and U-shaped common electrode U1 are used as both common electrode and for electromagnetic touch sensing).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zou’s touch display with common electrode (U1 and T1 in Fig. 5C) into Suzuki’s display, so as to provide capacitive and electromagnetic sensing (¶ 15).

As to claim 13, Suzuki teaches the display apparatus of claim 1, but does not specifically teach a first and second time periods.
Zou (Fig. 6) teaches, wherein the control component is used to provide a driving signal  (i.e. signal on data line as shown in Fig. 6) for the display panel to display an image through the first electrode layer and the second electrode layer during a first time period (display period)(¶ 44), and 
control the antenna pattern to transmit a communication signal (i.e. touch scanning signal, ¶ 43) during a second time period (electromagnetic touch stage)(Fig. 6); and 
the first time period and the second time period are two different time periods within the display duration of one image frame (Fig. 6).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zou’s touch display with common electrode (U1 and T1 in Fig. 5C) into Suzuki’s display, so as to provide capacitive and electromagnetic sensing (¶ 15).

As to claim 18, Suzuki teaches the display apparatus of claim 1, but does not specifically teach a first and second time periods.
Zou (Fig. 6) teaches, wherein providing a driving signal (i.e. signal on data line as shown in Fig. 6) for the display panel to display an image through the first electrode layer and the second electrode layer during a first time period (display period)(¶ 44), and 
Controlling the antenna pattern to transmit communication signal comprises:
Controlling  the antenna pattern to transmit a communication signal (i.e. touch scanning signal, ¶ 43) during a second time period (electromagnetic touch stage)(Fig. 6); and 
the first time period and the second time period are two different time periods within the display duration of one image frame (Fig. 6).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zou’s touch display with common electrode (U1 and T1 in Fig. 5C) into Suzuki’s display, so as to provide capacitive and electromagnetic sensing (¶ 15).


Allowable Subject Matter
Claims 15, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 15 and 20
Applicant’s claimed invention recites “detecting a type of a received signal after receiving the signal transmitted by the signal lines, and the method further comprise: detecting a type of a received signal after receiving the signal transmitted by the signal lines, responding, when the received signal is a communication signal, to the communication signal; and responding, when the received signal is a response signal of a display, to the response signal”. 
Examiner conducted search to find these limitations. Given all of the limitations required by the parent claims for claims 15, 16 and 20, Examiner could not find prior arts that would teach all of the limitations of claims alone or in combination. Followings are the most relevant prior arts from the search.
Suzuki (PGPUB 2017/0179168 A1) – Suzuki teaches the antenna and relay structure in a display device but does not specifically teach detecting a type of a received signal after the signal transmitted by the signal lines.
Sato (PGPUB 2004/0189625 A1) – Sato teaches the common electrode is formed over the antenna 16 in ¶ 100 and does not specifically teach detecting a type of a received signal after the signal transmitted by the signal lines.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691